Title: From George Washington to Warner Washington, 9 November 1787
From: Washington, George
To: Washington, Warner



Dear Sir,
Mount Vernon 9th Novr 1787.

Having received an Official acct (from Mr Athawes) of the death of Colo. Geo: Wm Fairfax, together with the enclosed letter, I take the safe conveyance afforded by Mr Muse, of forwarding them to you.
On this occasion I sincerely condole with Mrs Washington and yourself. Colo. Fairfax has appointed me an Executor of his Will in this Country; but the multiplicity, & perplexed state of my own affairs, and of those with which I have been concerned,(occasioned by a long absence from home, and continual interruptions since my return) render acceptance of the trust altogether inadmissible, however well disposed I otherwise should have been to pay this last tribute of respect to his Memory. The

Letter which is enclosed does, I presume, give information of the bequest to your lady, but in case it shd not the following is the only mention which is made of either of you, in the Will.
“I give devise & bequeath unto my Sister in law Hannah Washington (wife of Warner Washington Esqr.) the sum of five hundred pounds currt money of the said state of Virga besides the lands I gave her Husband.”
The Will being very long I have sent it to the other Executors in this Country—viz.—Wilson Cary, and George Nicholas Esqrs. without taking a copy of it. The principal part of his Estate (at the decease of Mrs Fairfax) is given to his Nephew, Ferdinand, Son of Mr Bryan Fairfax, as appears by some extracts I have taken from the Will. Mrs Washington joins me in best wishes for your Lady & family, and I am—Dear Sir Your Affecte & Obedt Hble Servt

Go: Washington

